

EXHIBIT 10.36
FORMFACTOR, INC.
CHANGE OF CONTROL SEVERANCE AGREEMENT
This Change of Control Severance Agreement (the “Agreement”) is made and entered
into effective as of April 28, 2016 (the “Effective Date”), by and between the
undersigned employee (the “Employee”) and FormFactor, Inc., a Delaware
corporation (the “Company”).
R E C I T A L S
WHEREAS, the Company considers it essential to the best interests of its
shareholders to foster the continuous employment of key management personnel;
WHEREAS, the Board of Directors of the Company (the “Board”) recognizes that, as
is the case with many publicly-held corporations, the possibility of a Change in
Control (as defined below) exists and that such possibility, and the uncertainty
and questions which it may raise among management, could result in the departure
or distraction of management personnel to the detriment of the Company and its
shareholders; and
WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Employee, to their assigned duties without
distraction in light of the possibility of a Change in Control;
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Employee hereby agree as follows.
ARTICLES
1.
Definitions. The following terms referred to in this Agreement shall have the
following meanings.

“Cause” shall mean (i) any act of personal dishonesty taken by the Employee in
connection with his or her responsibilities as an employee which is intended to
result in substantial personal enrichment of the Employee and is reasonably
likely to result in material harm to the Company, (ii) the Employee’s conviction
of a felony, (iii) a willful act by the Employee which constitutes misconduct
and is materially injurious to the Company, or (iv) continued willful violations
by the Employee of the Employee’s obligations to the Company after the Employee
has received a written demand for performance from the Company which describes
the basis for the Company’s belief that the Employee has not substantially
performed his or her duties.
“Change of Control” shall mean the first to occur of any of the following events
after the date hereof:
(i)
the consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into or exchanged for voting securities of the surviving entity) more than sixty
percent (60%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation; or

(ii)
(A) any approval by the shareholders of the Company of a plan of complete
liquidation of the Company, other than as a result of insolvency or (B) the
consummation of the sale or disposition (or the last in a series of sales or
dispositions) by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition to a wholly-owned direct or indirect
subsidiary of the Company and other than a sale or disposition



1



--------------------------------------------------------------------------------




which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (by being converted into or
exchanged for voting securities of the entity to which such sale or disposition
was made) more than sixty percent (60%) of the total voting power represented by
the voting securities of the entity to which such sale or disposition was made
after such sale or disposition; or
(iii)
any “person” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) becoming the “beneficial owner” (as defined in
Rule 13d-3 under said Act), directly or indirectly, of securities of the Company
representing 40% or more of the total voting power represented by the Company’s
then outstanding voting securities; or

(iv)
during any period of two consecutive years after the Effective Date, Incumbent
Directors cease for any reason to constitute a majority of the Board.



“Good Reason” shall mean the occurrence of any of the following: (i) without the
Employee’s express written consent, a material reduction of the Employee’s
duties, position or responsibilities relative to the Employee’s duties, position
or responsibilities in effect immediately prior to the Change of Control; (ii) a
reduction by more than 10% of the Employee’s base salary or target bonus as in
effect immediately prior to such reduction; (iii) without the Employee’s express
written consent, the relocation of the Employee’s primary work location by more
than 50 miles; or (iv) the failure of the Company to obtain the assumption of
this Agreement by a successor (by express agreement or operation of law);
provided, however, that the Employee will have Good Reason to terminate
employment only if (i) the Employee provides notice to the Company of the
existence of the event or circumstances constituting Good Reason specified in
any of the preceding clauses within 90 days of the initial existence of such
event or circumstances, and (ii) the Company does not remedy such event or
circumstances within 15 days following receipt of such notice.
“Incumbent Directors” shall mean directors who either (A) are directors of the
Company as of the Effective Date, or (B) are elected, or nominated for election,
to the Board with the affirmative votes of at least a majority of those
directors then still in office who either were directors on the Effective Date
or whose election or nomination for election was so approved.
“Involuntary Termination” shall mean a termination of the Employee by the
Company without Cause or a resignation by the Employee within 120 days of any
event constituting Good Reason.
“Separation from Service” shall have the meaning given in Section 409A of the
Internal Revenue Code (as defined herein).
2.
Term of Agreement. This Agreement shall be in effect for the period commencing
on the Effective Date and ending on the third anniversary of the Effective Date
(the “Term”); provided, however, that the Term shall automatically be extended
for one additional year unless, not later than 90 days prior to the scheduled
expiration of the then-current Term, the Company or Employee shall have given
notice not to extend the Term; and provided further that if a Change of Control
shall have occurred during the Term, this Agreement shall remain in effect until
12 months following such Change of Control to give effect to its provisions.  

3.
At-Will Employment. The Company and the Employee acknowledge that the Employee’s
employment is and shall continue to be at-will, as defined under applicable law.
If the Employee’s employment terminates for any reason, the Employee shall not
be entitled to any payments, benefits, damages, awards or compensation other
than as provided by this Agreement, or as may otherwise be established under the
Company’s then existing employee benefit plans or policies at the time of
termination.





2



--------------------------------------------------------------------------------




4.
Change of Control and Severance Benefits; Non-solicitation.

(a)
Involuntary Termination Following Change of Control. If the Employee’s
employment with the Company terminates as a result of an Involuntary Termination
at any time within twelve (12) months after a Change of Control, then the
Employee shall be entitled to receive from the Company the following benefits
(the “Severance Benefits”), contingent upon the Employee’s delivery of a signed
release reasonably satisfactory to the Company (the “Release”) within 45 days
from the Employee’s Separation from Service (the “Release Deadline”) and
non-revocation of such Release within the time period specified therein.

(i)
Cash Severance Payments. Employee shall receive an aggregate amount equal to one
times the sum of (A) the Employee’s annual base salary in effect on the date of
termination plus (B) the greater of (x) the Employee’s annual target bonus
amount for the year of termination assuming a 100% payout on all objectives
under the Company’s bonus plan in effect on the date of termination or (y) such
annual target bonus amount times the average rate of annual bonus paid to each
executive officer (compared to such officer’s target bonus) covered under a
change of control severance agreement substantially similar to this Agreement
averaged over the two most recently completed fiscal years preceding the date of
termination. The Company shall pay the foregoing amount to the Employee in a
lump sum within 60 days following the Employee’s Separation from Service.

(ii)
Health Benefits Continuation. The Company shall pay to the Employee the product
of: (A) the Company’s monthly COBRA premium in effect on the date of Separation
from Service under the Company’s group health plan for the type of coverage in
effect under such plan (e.g., family coverage) for the Employee on the date of
Separation from Service, and (B) 12, which shall be paid in a lump sum within 60
days following the Employee’s Separation from Service.

(iii)
Equity Acceleration. The vesting and exercisability of each option, restricted
stock award, restricted stock unit or other stock based award, including any
cash-based award that was substituted or assumed for any stock-based award at
the time of the Change in Control (each, an “Equity Award”) shall be
automatically accelerated in full and the forfeiture provisions and/or Company
right of repurchase of each Equity Award shall automatically lapse in full.

(iv)
Forfeiture upon Breach of Covenants. Notwithstanding any of the foregoing, if
the Employee materially breaches his or her obligations under paragraph (e) or
(f) of this Article 4, from and after the date of such breach, the Employee will
no longer be entitled to, and the Company will no longer be obligated to pay,
any remaining unpaid portion of the Severance Benefits.

(b)
Other Termination in Connection with a Change of Control. If the Employee’s
employment with the Company terminates other than as a result of an Involuntary
Termination at any time within twelve (12) months after a Change of Control,
then the Employee shall not be entitled to receive the Severance Benefits, but
may be eligible for those benefits (if any) as may then be established under the
Company’s then existing severance and benefits plans and policies.



3



--------------------------------------------------------------------------------




(c)
Termination Apart from a Change of Control. If the Employee’s employment with
the Company terminates for any or no reason other than within twelve (12) months
following a Change of Control, then the Employee shall not be entitled to
receive the Severance Benefits, but may be eligible for those benefits (if any)
as may then be established under the Company’s then existing severance and
benefits plans and policies at the time of such termination.

(d)
Accrued Wages and Vacation; Expenses. Without regard to the reason for, or the
timing of, Employee’s termination of employment: (i) the Company shall pay the
Employee any unpaid base salary due for periods prior to the date of
termination; (ii) the Company shall pay the Employee all of the Employee’s
accrued and unused vacation through the date of termination; and (iii) following
submission of proper expense reports by the Employee, the Company shall
reimburse the Employee for all expenses reasonably and necessarily incurred by
the Employee in connection with the business of the Company prior to the date of
termination. These payments shall be made promptly upon termination and within
the period of time mandated by law.

(e)
Non-solicitation. In consideration of the benefits and protections conferred
under this Agreement, Employee agrees that for the Non-solicit Period (as
defined below), the Employee shall not either directly or indirectly solicit,
induce, recruit or encourage any of the Company’s Personnel (as defined below)
to leave their employment, or take away such Personnel, or attempt to solicit,
induce, recruit, encourage or take away such Personnel, either for the Employee
or for any other person or entity. “Personnel” means any of the Company’s
employees, excluding the Employee’s administrative assistant. “Non-solicit
Period” means the period commencing on the date of a Change of Control and
ending 12 months thereafter.

(f)
Confidentiality. In consideration of the benefits and protections conferred
under this Agreement, the Employee agrees that he or she will continue to abide
by the confidentiality provisions in the Company’s Employment, Confidential
Information and Invention Assignment Agreement, as executed by the Employee.

5.
Limitation on Benefits.

(a)
Notwithstanding anything contained in this Agreement to the contrary, to the
extent that the payments and benefits provided under this Agreement and benefits
provided to, or for the benefit of, the Employee under any other employer plan
or agreement (such payments or benefits are collectively referred to as the
“Benefits”) would be subject to the excise tax (the “Excise Tax”) imposed under
Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”), the
Benefits shall be reduced (but not below zero) if and to the extent that a
reduction in the Benefits would result in Employee retaining a larger amount, on
an after-tax basis (taking into account federal, state and local income taxes
and the Excise Tax), than if Employee received all of the Benefits (such reduced
amount is hereinafter referred to as the “Limited Benefit Amount”). The Company
shall reduce or eliminate the Benefits, by first reducing or eliminating those
payments or benefits which are not payable in cash and then by reducing or
eliminating cash payments, in each case in reverse order beginning with payments
or benefits which are to be paid the farthest in time from the “Determination”
(as hereinafter defined).

(b)
A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by the Company’s independent public accountants or another
certified public accounting firm or valuation firm designated by the Company
(the “Accounting Firm”) at the Company’s expense. The Accounting Firm shall
provide its determination (the “Determination”), together with detailed
supporting calculations and documentation



4



--------------------------------------------------------------------------------




to the Company and Employee within 30 days of the date of termination of
Employee’s employment.
6.
Successors.

(a)
Company’s Successors. Any successor to the Company (whether direct or indirect)
to all or substantially all of the Company’s business and/or assets shall assume
the Company’s obligations under this Agreement and agree (either expressly or by
operation of law) to perform the Company’s obligations under this Agreement in
the same manner and to the same extent as the Company would be required to
perform such obligations in the absence of a succession. For all purposes under
this Agreement, the term “Company” shall include any successor to the Company’s
business and/or assets.

(b)
Employee’s Successors. Without the written consent of the Company, Employee
shall not assign or transfer this Agreement or any right or obligation under
this Agreement to any other person or entity. Notwithstanding the foregoing, the
terms of this Agreement and all rights of Employee hereunder shall inure to the
benefit of, and be enforceable by, Employee’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees.

7.
Notices.

(a)
General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Employee, mailed notices shall
be addressed to him or her at the home address that he or she most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its General Counsel, or to the Chief Financial
Officer if the notice to the Company is from the General Counsel.

(b)
Notice of Termination. Any termination by the Company or by the Employee shall
be communicated by a notice of termination to the other party hereto given in
accordance with this Article.

8.
Arbitration.

(a)
Any dispute or controversy arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in San Francisco, California, in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association (the “Rules”). The arbitrator(s) may grant injunctions or other
relief in such dispute or controversy. The decision of the arbitrator shall be
final, conclusive and binding on the parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court having jurisdiction.

(b)
The arbitrator(s) shall apply California law to the merits of any dispute or
claim, without reference to conflicts of law rules. The arbitral proceedings
shall be governed by federal arbitration law and by the Rules, without reference
to state arbitration law. Employee hereby consents to the personal jurisdiction
of the state and federal courts located in California for any action or
proceeding arising from or relating to this Agreement or relating to any
arbitration in which the parties are participants.

(c)
EMPLOYEE HAS READ AND UNDERSTANDS THIS ARTICLE, WHICH DISCUSSES ARBITRATION.
EMPLOYEE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF, RELATING TO, OR
IN CONNECTION WITH



5



--------------------------------------------------------------------------------




THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, CONSTITUTES A WAIVER OF
EMPLOYEE’S RIGHT TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES
RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT
LIMITED TO, THE FOLLOWING CLAIMS:
i.
ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF CONTRACT,
BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND FAIR DEALING,
BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF EMOTIONAL
DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR INTENTIONAL
INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND DEFAMATION.

ii.
ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL, STATE OR MUNICIPAL STATUTE,
INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et seq.;

iii.
ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS RELATING TO
EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.



9.
Miscellaneous Provisions.

(a)
Section 409A. It is intended, and this Agreement will be so construed, that any
amounts payable under this Agreement shall either be exempt from or comply with
the provisions of Section 409A of the Code and the treasury regulations relating
thereto so as not to subject the Employee to the payment of interest and/or any
tax penalty that may be imposed under Section 409A of the Code. Employee
acknowledges and agrees that the Company has made no representation to Employee
as to the tax treatment of the compensation and benefits provided pursuant to
this Agreement and that Employee is solely responsible for all taxes due with
respect to such compensation and benefits. In addition, to the extent (i) any
payments to which Employee becomes entitled under this Agreement in connection
with Employee's termination of employment with the Company constitutes deferred
compensation subject to Section 409A and (ii) Employee is deemed at the time of
such termination of employment to be a “specified” employee under Section 409A,
then to the extent required to avoid adverse tax treatment under Section 409A to
Employee, such payment or payments shall not be made or commence until the date
which is more than six (6) months after the Employee's Separation from Service
or, if earlier, the date of death of the Employee. If the condition of providing
a Release by the Employee could cause the payment of any amount or provision of
any Benefit subject to such release to be paid or provided in either of two
taxable years of the Employee, then to the extent required to avoid adverse tax
treatment under Section 409A to Employee, such amount or benefit shall be paid
or provided in the later such taxable year.

(b)
No Duty to Mitigate. The Employee shall not be required to mitigate the amount
of any payment contemplated by this Agreement, nor shall any such payment be
reduced by any earnings that the Employee may receive from any other source.



6



--------------------------------------------------------------------------------




(c)
Waiver. No provision of this Agreement may be modified, waived or discharged
unless the modification, waiver or discharge is agreed to in writing and signed
by the Employee and by an authorized officer of the Company other than the
Employee. No waiver by either party of any breach of, or of compliance with, any
condition or provision of this Agreement by the other party shall be considered
a waiver of any other condition or provision or of the same condition or
provision at another time.

(d)
Integration. This Agreement represents the entire agreement and understanding
between the parties as to the subject matter herein and supersede all prior or
contemporaneous agreements, whether written or oral.

(e)
Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(f)
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision hereof, which shall remain in full force and effect.

(g)
Withholding Taxes. All payments made pursuant to this Agreement shall be subject
to withholding of applicable income and employment taxes.

(h)
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.



7



--------------------------------------------------------------------------------




(i)



IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.


FormFactor, Inc.
 
Michael Ludwig


 
 
 
By: /s/ MICHAEL SLESSOR
 
 /s/ MICHAEL LUDWIG
Name: Michael Slessor
 
 
Title: Chief Executive Officer
            
 
 







8

